Citation Nr: 0703659	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as a psychotic disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).

Procedural history

In a September 1982 decision, the Board denied the veteran's 
claim of entitlement to service connection for a chronic 
acquired psychiatric abnormality.

In the August 1999 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a nervous condition.  The 
veteran perfected an appeal of that denial.

In April 2006, the Board remanded this issue.  A supplemental 
statement of the case (SSOC) was issued by the RO in July 
2006 which continued the previous denial of the reopening of 
the claim of service connection for a psychiatric disability.  
This issue is once again before the Board.

Issues not on appeal

In April 2006, the Board dismissed the veteran's claims of 
entitlement to special monthly pension based on the need for 
aid and attendance and whether an August 1981 rating decision 
was clearly and unmistakably erroneous in failing to award 
special monthly pension based on the need for aid and 
attendance or on account of being housebound.  The Board's 
dismissal was based on statements of the veteran and his 
representative that the veteran no longer wished to pursue 
those issues. 




FINDINGS OF FACT

1.  In a September 1982 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic acquired psychiatric abnormality.

2.  Evidence received subsequent to the September 1982 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.

3.  The competent medical evidence of record does not 
demonstrate the incurrence or aggravation of an in-service 
acquired psychiatric disorder, and further does not indicate 
that a psychosis was diagnosed in service or within one year 
after the veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The Board's September 1982 decision denying service 
connection for a chronic acquired psychiatric abnormality is 
final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2006).

2.  The evidence received since the December 1989 Board 
decision is new and material, and the claim of entitlement to 
service connection for a psychiatric disorder has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A preponderance of the medical and other evidence of 
record indicates that a psychiatric disorder, to include a 
psychosis, was not incurred in or aggravated by service, and 
such may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a previously-denied claim of 
entitlement to service connection for a psychiatric disorder.

In essence, the veteran contends that his currently diagnosed 
psychiatric disability had its inception during service.  His 
attorney contends that new and material evidence has been 
submitted which is sufficient to reopen the previously-denied 
claim and that once reopened the issue must be remanded for a 
medical nexus opinion.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In April 2006, the Board remanded this claim solely for 
initial agency of original jurisdiction (AOJ) consideration 
of affidavits from the veteran and his relatives because the 
veteran's counsel explicitly did not waive such 
consideration.  Initial AOJ consideration of such evidence 
has been accomplished, and the RO has complied with the 
directives of the April 2006 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in August 
2003, December 2003, and February 2004, which were 
specifically intended to address the requirements of the 
VCAA.  In the August 2003 letter, the RO also advised the 
veteran of what the evidence must show to establish service 
connection for a psychiatric disability.  

As noted by the veteran's counsel in a September 2003 
statement, the August 2003 VCAA letter did not specifically 
advise the veteran of the need to submit new and material 
evidence to reopen the claim, and, for that matter, neither 
did the December 2003 letter nor the February 2004 letter.  
See also Kent v. Nicholson, 
20 Vet. App. 1, 8 (2006).   However, in light of the Board's 
reopening of the claim for service connection for a 
psychiatric disorder, such concerns have been rendered moot  

As for the evidence to be provided by the veteran, he was 
specifically advised in all of the VCAA letters to inform VA 
of medical evidence pertaining to his claimed disabilities 
and in the August 2003 letter to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility, other than 
Milwaukee County General Hospital, that treated the veteran 
for the claimed disability.

In all of the VCAA letters, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA make reasonable efforts to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In all of the VCAA letters, the RO informed the veteran that 
he should submit any evidence himself that is not of record.  
This request was unlimited; that is, it can reasonably be 
read to encompass any and all evidence in the veteran's 
possession.  The VCAA letters thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO. In this case, as 
the veteran's claim was initially adjudicated by the RO in 
August 1999, prior to the enactment of the VCAA, compliance 
with the notice provisions of the VCAA was both a legal and 
practical impossibility.  VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  

The veteran's claim was readjudicated, following the issuance 
of VCAA letters in August 2003, December 2003, and February 
2004, and after that the veteran was allowed the opportunity 
to present evidence and argument in response.  See the SSOC's 
issued in November 2004 and July 2006.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice.  Moreover, the veteran has not alleged 
any prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) [timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the veteran received Dingess notice via a 
letter from the RO dated May 4, 2006.  That letter addressed 
information and evidence which could be considered in 
determining the degree of disability and the effective date 
of service connection, if in fact service connection were to 
be granted.  

Moreover, concerning the five Dingess elements, element (1), 
veteran status, is not at issue.  Element (2), current 
disability, is not at issue because there is medical evidence 
that the veteran has the claimed disability.  The veteran's 
claim to reopen was denied based on element (3), relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the claim to 
reopen.  In other words, any lack of advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  

Because the Board concludes below that the claim for service 
connection for a psychiatric disability is reopened but that 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  In any 
event, the RO addressed elements (4) and (5) in a May 2006 
letter.

Finally, the Board observes that the veteran is represented 
in this matter by an attorney, who is presumed to be familiar 
with the VCAA and, as indicated above has in fact shown 
familiarity with this law.  It is clear that the veteran and 
his counsel are amply aware of his responsibilities and those 
of VA.  

Duty to assist

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).
 
This matter will be discussed further below.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of an attorney, 
who has presented argument on his behalf.  He cancelled a 
hearing at the RO before a Decision Review Officer and 
withdrew a request for a Travel Board hearing.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Congenital or developmental abnormality/alcohol abuse

Personality disorders and mental retardation are deemed to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

An injury or disease incurred during active service will not 
be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2006).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), finally disallowed claims may be 
reopened when new and material evidence is presented or 
secured with respect to those claims.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in February 1999, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Factual background

The "old" evidence

The evidence of record at the time of the Board decision in 
September 1982 included the veteran's service medical 
records, 1969 VA treatment records, reports of VA psychiatric 
examinations, and an October 1974 statement from a private 
doctor.

The veteran's service medical records reflect that in January 
1969 the veteran was diagnosed with borderline mental 
retardation.  The veteran underwent psychological testing in 
January 1969; the diagnosis was borderline mental retardation 
with gross reading problems.  At the January 1969 separation 
examination, the psychiatric evaluation was normal.  

A report of an April 1969 VA examination did not reflect a 
diagnosis of a psychiatric disorder.

VA treatment records from July 1969 reveal that the veteran 
complained of nervousness and tension.  A psychiatric 
disorder was not diagnosed, but it was noted that the veteran 
was a heavy drinker.

A report of a March 1970 VA psychiatric examination shows no 
psychiatric diagnosis.  A report of a June 1974 VA 
psychiatric examination reflects a diagnosis of antisocial 
personality.  In an October 1974 statement, a private doctor 
reported a diagnosis of chronic alcoholism.  A report of a 
November 1979 VA psychiatric examination shows only a 
diagnosis of antisocial personality.

The September 1982 Board decision

In the September 1982 Board decision, the Board determined 
that (1) a chronic acquired psychiatric disorder was not 
shown in active service, and (2) the veteran did not 
currently have a chronic acquired psychiatric disorder.  The 
Board specifically noted that the veteran's diagnosed 
personality disorder was not considered to be a disease or 
injury for VA compensation purposed.  [The law pertaining to 
congenital or developmental abnormality was essentially the 
same in 1982 as at present.]   Service connection for a 
chronic acquired psychiatric abnormality was denied. 

The veteran filed to reopen his claim in February 1999.  The 
RO declined to reopen the claim, and the veteran appealed.  
Additional evidence which has been received since September 
1982 will be discussed below.

Analysis

Finality/new and material evidence

The Board denied the veteran's claim based on the lack of 
evidence of a current acquired psychiatric disorder and an 
acquired psychiatric disorder in service.  In other words, 
the veteran's claim was denied in September 1982 because of 
failure to satisfy Shedden element (1), current disability; 
Shedden element (2), in-service disease or injury; and by 
inference Shedden element (3), medical nexus.

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.

Evidence added to the record since the denial in September 
1982 includes service personnel records, VA treatment records 
dated from 1974 to 2003, July 1999 and April 2000 statements 
of a private doctor, a report of a March 2004 VA psychiatric 
examination, and affidavits of the veteran and members of his 
family.  

Recent VA treatment records reflect a diagnosis of a 
psychotic disorder.  This medical evidence establishes the 
existence of a current disability, Shedden element (1).  
Accordingly, new and material evidence has been received as 
to current disability, which was previously lacking.

With  respect to Shedden element (2), disease or injury in 
service, a February 1999 VA treatment record reflects a 
previous history showing that the veteran's schizophrenic 
symptoms began in late 1968, which was during his period of 
active service.  It could be argued that this notation was 
merely a reiteration of the veteran's own contention and thus 
may not serve to reopen the claim.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence].  However, it is not 
unequivocal that this notation is merely a recitation of what 
the veteran told the examiner.  Because at this stage of its 
deliberations the credibility of the evidence is presumed, 
the Board will assume that the notation is competent medical 
evidence.  See Justus, supra.   

Concerning Shedden element (3), medical nexus, a January 2000 
VA treatment record reveals a diagnosis of "late-onset" 
paranoid schizophrenia.  The examining VA psychiatrist noted, 
however, that looking at the veteran's life course, to 
include being discharged from active service for emotional 
issues, it was "possible" that the veteran had a prodromal 
or sub-clinical form of schizophrenia all those years that 
only manifested itself in overt positive psychotic symptoms 
in the late 1990's.  The doctor indicated that a long-term 
prodromal or sub-clinical form of schizophrenia would be "an 
unusual but possible" presentation of schizophrenia.  This 
medical evidence suggests that the veteran's current 
psychiatric disorder is related to his active service.  

Accordingly, new and material evidence has been received as 
to all three elements, which was previously lacking.  The 
veteran's claim is therefore reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
a psychiatric disorder, diagnosed as a psychotic disorder.  

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

A review of the file indicates that the veteran's current 
claim of entitlement to service connection for an acquired 
psychiatric disability has not been considered on a de novo 
basis by the RO.  That is, all denials were based upon the 
RO's finding that new and material evidence had not been 
submitted.  The Board must therefore determine if a remand is 
required so that a decision on the merits may be made by the 
RO.

The veteran himself and his counsel have not contended that 
de novo review by the RO is necessary in this case.  Indeed, 
in his September 7, 2006 submission to the Board the 
veteran's attorney urged the Board to grant the claim based 
upon an alleged "presumption of service connection" 
[emphasis as in original letter].  
It is clear from argument submitted by the attorney that  the 
veteran expects the Board to render a decision on the merits.  
A September 7, 2006 letter from the veteran's attorney stated 
"The veteran . . . requests that the claims file be 
transferred to the Board of Veterans' Appeals for de novo 
review [emphasis added by the Board]. 

Notwithstanding what appears to be the veteran's waiver of 
further RO consideration of the case, the Board has carefully 
considered the record in order to determine whether there are 
any due process concerns.  Under Bernard, the claimant must 
have been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing.  In this case, as has been discussed in rather 
extensive detail in connection with the VCAA above, the 
veteran and his counsel have been provided with elaborate 
notice concerning what was required of them.  The veteran 
through counsel has provided argument on the merits of the 
claim.  

As discussed above, the veteran was provided with the 
opportunity for a hearing, which he twice declined.  There is 
no indication in recent communications from his attorney that 
he now desires a hearing, even if his claim is reopened.  
Setting aside the veteran's evident disinclination to 
participate in a hearing, there is no indication in the 
record that a hearing at this juncture would serve any useful 
purpose.  This case has been pending for a number of years, 
and the veteran has provided what appears to be full and 
complete argument concerning his claim.  He has brought to 
the Board's attention no additional specific evidence.  It is 
therefore highly unlikely that a personal hearing would add 
anything to the record.

While the veteran's counsel argues that another examination 
is necessary, a contention that will be addressed below, 
counsel has not claimed that there are any outstanding 
treatment records that are not of record.  In essence, the 
veteran has presented all available existing evidence and 
argument as to the merits of the claim.  The Board is 
therefore of the opinion that the veteran will not be 
prejudiced by its consideration of this issue on its merits. 

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, VA has obtained the veteran's service medical 
records, his service personnel records, and all identified VA 
treatment records.  These records have been associated with 
the veteran's claims file.  There are also private treatment 
records in the veteran's claims file, as well as statements 
from a private doctor.  

In the August 2003 VCAA letter, the RO noted that the veteran 
had a reported history of a psychiatric hospitalization in 
1972 at Milwaukee County General Hospital.  The RO indicated 
that VA could not obtain records because that facility 
charges for copies of treatment records and that the veteran 
should submit such records himself.  See 38 C.F.R. § 3.159(c) 
(2006).  In response, the veteran's counsel in the September 
2003 statement indicated that the veteran was only at that 
hospital for a few hours for suicidal complaints and that he 
was not hospitalized there or otherwise treated at that 
facility.  Neither the veteran nor his counsel has submitted 
any records from that facility regarding any evaluations or 
treatment as to his psychiatric disorder.  Therefore, no 
further development with regard to the records from that 
facility is necessary. 

The veteran was afforded a VA examination in March 2004.  In 
August 2005, June 2006, and September 2006 statements, the 
veteran's counsel argued that under Suttmann v. Brown, 5 Vet. 
App. 127 (1993), 38 C.F.R. § 3.103(a) (2006), and 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), VA's duty to assist in this case 
includes obtaining a contemporaneous medical examination with 
a nexus opinion, because the evidence provided in the 
affidavits of the veteran and members of his family was not 
available to the March 2004 VA examiner.  

However, the veteran was afforded a contemporaneous and 
thorough medical examination in March 2004 that took into 
account the records of prior medical treatment so that the 
evaluation of the psychiatric disorder would be a fully 
informed one.  See Suttmann, 5 Vet. App. at 138.  The fact 
that the veteran has submitted additional evidence about his 
in-service and early-post-service symptomatology does not in 
and of itself make the March 2004 VA examination stale or 
inadequate.  The veteran's affidavit is merely reiterative of 
contentions made to the March 2004 VA examiner, which that 
examiner took into consideration in rendering his opinion.  
As for the affidavits of members of the veteran's family, 
these affidavits are merely reiterative of the veteran's 
assertions of early post-service psychiatric symptomatology.  
The veteran's assertions of early post-service psychiatric 
symptomatology were considered by the March 2004 VA examiner 
in the rendering of his opinion.  As such, the affidavits do 
not provide any additional information to warrant another 
examination and medical opinion.  

In essence, the attorney's request for another examination is 
not based on lack of competent evidence in the file but 
evidently on a hope that another examination would possibly 
result in a favorable nexus opinion.  This is not a valid 
basis for the Board to order another examination.   As the 
Court has stated: "VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In this connection, as has been discussed above in connection 
with the VCAA the veteran has been accorded ample opportunity 
to submit medical evidence in his favor.  He has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim of entitlement to VA benefits].

As discussed above, VCAA letters have advised the veteran of 
what the evidence must show to establish service connection 
for a psychiatric disorder.  Notwithstanding this, in a June 
2006 statement, the veteran's counsel in essence argued that 
in the event of the reopening of the veteran's claim, the 
veteran should be afforded notice of any additional evidence 
that is needed to substantiate the claim before the claim is 
denied on a de novo basis.

The veteran has been informed of in general terms what the 
evidence must show to establish service connection for a 
psychiatric disorder.  To the extent that the veteran's 
counsel is arguing that 38 U.S.C.A. § 5103(a) requires 
notification of specific inadequacies in evidence submitted 
with a claim application, this argument has recently been 
rejected by the Court, because such action would require 
assessing and weighing the information prior to rendering a 
decision on the claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Dec. 21, 2006).  See also Locklear v. 
Nicholson, 20 Vet. App. 410, 416 (2006).    

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  There is no indication that there currently exists 
any evidence which has a bearing on this case which should be 
obtained.

In sum, the facts relevant to the veteran's claim have been 
properly developed.  Accordingly, the Board will address the 
merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board also wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  See Hodge, supra.

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Shedden, supra.

With respect to Shedden element (1), current disability, 
there is medical evidence that the veteran has a currently 
acquired psychiatric disability, diagnosed as a psychotic 
disorder (paranoid schizophrenia and most recently psychosis 
not otherwise specified).   

Moving to Shedden element (2), there is conflicting evidence 
regarding whether the veteran had a psychotic disorder in 
service.

Contemporaneous evidence from the veteran's period of active 
service and the first year after active service [i.e., the 
presumptive period under 38 C.F.R. § 3.309(a)]
do not reflect a diagnosis of a psychosis.  As noted in the 
factual background above, the veteran's service medical 
records and service personnel records, the 1969 VA treatment 
records, and the report of an April 1969 VA examination show 
no diagnosis of an acquired psychiatric disorder.  The 
service medical records and post-service medical records show 
no diagnosis of an acquired psychiatric disorder in service 
and indeed no diagnosis of a psychotic disorder for almost 30 
years after service.  Significantly, medical records in the 
decade after service (the 1970's) show diagnoses of 
personality disorder (antisocial personality) and alcohol 
abuse, but evidently no complaints consistent with psychosis 
and definitely no diagnosis of psychosis.  

In this connection, the record clearly demonstrates that the 
veteran was evaluated on numerous occasions by competent 
medical professionals in service and during the decade 
immediately following.  In particular, evaluation and testing 
was done in conjunction with his in-service behavioral 
problems.  However, the only diagnosis was borderline mental 
retardation.  Similarly, the veteran was examined by various 
VA medical professionals in 1969 and the 1970's, and no 
psychotic disorder was diagnosed.  

As for the veteran's, his mother's, and his sister's 
reporting of episodes of psychiatric symptomatology in or 
shortly after service, these assertions 
are not competent medical evidence of the incurrence of a 
psychotic disorder during active service or within the one-
year presumptive period after active service.  

The Board wishes to make it clear that it does not doubt the 
veteran's and his family's reports of unusual behavior in 
service or shortly thereafter.  The record is replete with 
references to the veteran's less than exemplary behavior 
during that period (ascribed in the contemporaneous medical 
records to causes other than a psychosis).  However, the 
veteran and his family are not competent to link his behavior 
to a particular psychiatric diagnosis.  It is well 
established that lay persons are not competent to opine on 
medical matters such as the date of onset of a claimed 
disability and the relationship of specific symptoms to a 
particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  

In addition to competence, there is reason to find the 
statements of the veteran concerning psychotic behavior in 
service to be lacking in credibility.  The objective evidence 
of record establishes the onset of psychotic symptoms at the 
earliest in October 1998, almost 30 years after separation 
from service.  Since that time, however, the veteran has 
attempted to project his psychosis back in time to his 
military service.  This appears to be based on the veteran's 
perception that potential monetary and other benefits could 
be gained from service connection. As noted by a VA doctor in 
January 2000, the matter of the etiology of his psychotic 
disorder was a very important point to the veteran, as he was 
very focused on establishing that his psychiatric problems 
date back to early adulthood for financial compensation 
issues.  It therefore strongly appears that the veteran has 
been tailoring his medical history to the forum in which he 
finds himself.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

The veteran's poor performance, his inaptitude for service, 
and his disciplinary problems in service, all of which are 
documented in the service records, in and of themselves do 
not constitute evidence of a in-service psychiatric 
disability.  Furthermore, although the veteran purportedly 
dreams about his alleged mistreatment in service, this does 
not establish that his psychotic disorder existed during or 
was caused by his active service.  However, such evidence may 
furnish a basis for a medical opinion as to the cause or 
onset of the claimed disability.

There is of record conflicting medical evidence.  The 
evidence in the veteran's favor arguably consists of various 
VA medical records (which included a reference to the 
veteran's psychosis dating back to service); a January 2000 
opinion of a VA doctor (which suggested that the veteran's 
poor behavior in service was indicative of a prodromal phase 
of schizophrenia); and July 1999 and April 2000 statements of 
Dr. D.F. (which reflect that schizophrenia typically 
presented during late adolescence or early adulthood, the 
period in which the veteran was in military service).  
Evidence against the claim is chiefly the report of the March 
2004 VA examination, which contains a negative opinion 
regarding a relationship between the veteran's current 
psychotic disorder and active service.   

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below finds that the 
evidence against the claim (i.e. that which found no evidence 
of a psychosis in service or within one year of active 
service) outweighs the evidence in favor. 

A February 1998 VA record, which was completed by a VA social 
work intern, contains a notation showing a history of 
schizophrenia beginning in 1968 (during the veteran's period 
of active service).  Since the medical records manifestly do 
not include any such history, it strongly appears that the VA 
social work intern was merely transcribing the veteran's own 
contentions, which the Board has already found to be lacking 
in credibility.  Indeed, the statement appears to have been 
made in the context of an intake type visit, and there is no 
indication that the veteran's service medical records or 
previous lengthy psychiatric history was referenced.  This 
report is therefore of no probative value.  The Court has 
held on a number of occasions that a medical opinion (if 
indeed this report by  social work intern rises to the level 
of a medical opinion) which is  premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].

There are other notations of record in which the veteran 
reported a history of paranoid schizophrenia darting back to 
his military service, specifically the veteran's reporting to 
a VA nurse in November 1999 that he was diagnosed as a 
paranoid schizophrenic during active service; and the 
veteran's apparent reporting to a VA doctor in April 2003 
that he had had paranoid schizophrenia for 30 years.
These notations, too, appear to be mere transcriptions of the 
veteran's self-serving reporting of his medical history and 
are therefore not competent medical evidence.  

A January 2000 VA treatment record indicated that the veteran 
"possibly" had prodromal or sub-clinical schizophrenia in 
active service.  The examiner's exact wording was as follows:

It is possible that he [the veteran] had a prodromal or 
sub-clinical form of schizophrenia all these years, 
which has only manifested itself in overt positive 
psychotic symptoms in the late 1990's.  This would be an 
unusual, but possible presentation of schizophrenia. 

Although based to some degree on the veteran's own 
statements, this opinion is arguably supported by evidence in 
the veteran's service medical records and service personnel 
records showing disciplinary and other problems in service, 
and it therefore cannot be rejected out of hand.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

However, the January 2000 opinion is of little probative 
value because it was couched in terms of possibility.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.]  That is, the opinion did not in fact find 
to any degree of probability that schizophrenia or a 
precursor thereof existed during service.  Indeed, the VA 
examiner indicated that such would be "unusual". 

Similarly, the July 1999 and April 2000 statements of Dr. 
D.F. contain a general statement indicating that 
"schizophrenia typically does present in late adulthood - 
the years you [the veteran] were in military service.  
Significantly, Dr. D.F. then made it abundantly clear that he 
was not diagnosing the veteran with schizophrenia dating back 
to military service.  

In contrast to the evidence just discussed, which is either 
based upon the veteran's own statements or is too vague and 
general to be probative, there is of record a very thorough, 
four page March 2004 VA psychiatric examination report and 
opinion.  The examiner's opinion is as follows:

. . . in the absence of any report of psychotic symptoms 
in either the military records or in the psychiatric 
examinations that occurred in the following 10 year 
period, there is no basis on which to conclude that his 
current psychotic symptomatology reflect(s) a disorder 
that was present at that time.] 
   
It is clear that the March 2004 VA examiner reviewed the 
veteran's entire claims file, to include service records and 
early post-service medical records, such as the VA 
psychiatric examinations in the 1970's.  The Board attaches 
great weight of probative value to this opinion, as it 
appears to have been based on a review of the record, and 
interview with the veteran and a thoughtful analysis of the 
veteran's   
entire history.

In short, the preponderance of the competent evidence shows 
that there was no acquired psychiatric disorder in service.  

In a September 2006 statement, the veteran's counsel argued 
that the veteran is entitled to the presumption of service 
connection under 38 U.S.C.A. § 1112.  
See also 38 C.F.R. § 3.309(a).  The precise basis for such 
contention is obscure.  
In any event, for the reasons stated above, the Board finds 
that a preponderance of the competent evidence shows that the 
veteran did not have a psychosis during the one-year 
presumptive period after service. The contemporaneous 
evidence from the one-year presumptive period and indeed for 
the decade thereafter shows that the veteran did not have a 
psychosis during that period.  The only evidence which is 
arguably in favor, that of the January 2000 examiner that it 
was possible but not likely that a prodromal phase of the 
psychosis was present during that period, is outweighed by 
the march 2004 VA examiner's opinion, quoted above, that a 
psychosis did not exist for many years after service.  

In short, Shedden element (2) has not been met, and the 
veteran's claim fails on this basis.

Turning for the sake of completeness, the Board will briefly 
address element (3), medical nexus. 

As noted above in its discussion of element (2), the Board 
has determined that the competent evidence of record shows 
that the veteran did not have a psychiatric disorder in 
active service or a psychosis within one year of active 
service.  In the absence of an in-service incurrence or 
aggravation of a disease or injury, it follows that Shedden 
element (3), medical nexus, is necessarily lacking also.  
Such is the case here.  There is of record no competent and 
probative medical opinion which serves to link the veteran's 
currently diagnosed schizophrenia to his military service.  
The March 2004 opinion, which is the only definitive opinion 
of record, is clearly against the claim.

To the extent that the veteran, his mother, and his former 
spouse are claiming that his current psychotic disorder is 
related to active service, the Board again notes that they 
are not competent to opine on medical matters such as the 
date of onset of a claimed disability.  See Espiritu, supra.

Implicit in the veteran's presentation is the contention that 
his psychotic symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in some detail in 
connection with element (2), there was no psychosis diagnosed 
in service, and the objective evidence of record establishes 
the onset of psychotic symptoms at the earliest in late 1998, 
almost 30 years after service.  Supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. at 120-21 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  As has been discussed 
above, certain medical evidence which indicates that the 
veteran's psychotic symptoms started during service is in 
fact based solely on the veteran's own statements to that 
effect, which the Board has found to be lacking credibility.      
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current psychiatric disability 
to service.  Shedden element (3) has also not been satisfied.



Additional comment

In the September 2006 statement, the veteran's counsel argues 
that the veteran is entitled to a presumption of service 
connection under 38 U.S.C.A. § 105(a) pursuant to Shedden.  
No justification was provided for that statement.

In Shedden, the Federal Circuit held that while 38 U.S.C.A. 
§ 105(a) establishes a presumption that a disease or injury 
incurred during active duty is service-connected, a veteran 
seeking compensation must still show the existence of a 
present disability and that there is a causal relationship 
between the present disability and the injury, disease, or 
aggravation of a preexisting injury or disease incurred 
during active service.  See Shedden, 381 F.3d at 1167.  

Thus, any Shedden presumption starts with element (2).  In 
this case, the Board has determined that no disease or injury 
was in fact incurred in service. 

In short, the veteran has failed to show that there was a 
psychiatric disease incurred during active service and that 
there is a causal relationship between his current psychotic 
disorder and active service.  Therefore, any presumption of 
service connection under 38 U.S.C.A. § 105(a) does not apply 
in this case.

In the absence of the required Shedden second and third 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.  The benefit sought on 
appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as a psychotic disorder, is denied.


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


